*391Order, Supreme Court, Bronx County (Stanley Green, J.), entered April 28, 2003, which granted defendants’ motion for summary judgment dismissing the complaint on the ground that plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d), unanimously affirmed, without costs.
Although plaintiffs physician performed surgery on her knee some 10 months after the accident which revealed tears that he opines were caused by the accident, his reports do not explain why an MRI taken a month after the accident showed no tears, or why plaintiff did not complain to him or anyone else about the knee until some four months after the accident, which was a few days after she was knocked down in an unrelated incident. His report does say that the MRI revealed spurring and mucoid degeneration, but does not address defendants’ experts’ opinions, based on that MRI and X-rays taken three years before the accident, that there were no post-traumatic changes to the knee after the accident and that the claimed injury was degenerative in origin. Such failure to address crucial facts relevant to causation warrants a finding of no causation (cf. Braham v U-Haul Co., 195 AD2d 277 [1993]; Eisen v Walter & Samuels, 215 AD2d 149 [1995]). Nor does plaintiff adduce evidence sufficient to raise an issue of fact as to whether the claimed injuries to her neck and back resulted in any significant or permanent limitations (see Godden v Carmen, 169 AD2d 812 [1991]). We have considered and rejected plaintiff’s other arguments. Concur—Tom, J.P., Sullivan, Lerner, Gonzalez and Catterson, JJ.